DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 5 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Schmitt [US 20080161696 A1] in view of Castella [US 20090043191 A1], and further in view of Hamm [US 20040234206 A1].
As per claim 5, Schmitt teaches an imaging apparatus for diagnosis, (Schmitt Fig 1B): 
the imaging apparatus comprising a motor drive unit (MDU) configured to be Schmitt Fig 3 item 50, ¶0045) and
and configured to move and rotate an imaging core accommodated in the catheter along a longitudinal direction of the catheter (Schmitt ¶0045 “motorized assembly providing rotational and longitudinal motions). In this embodiment, the fixed coil is permanent, and must be long enough to efficiently couple the RF energy into the rotating catheter coil over the entire pullback length”), and
and to generate a vascular optical coherence tomographic image and an ultrasound tomographic image of a subject, based on a signal output from the catheter; (Schmitt ¶0006, ¶0014 discusses combined OCT and IVUS using signals from catheter probe);
a catheter connector configured to be connected to the MDU in the catheter(Schmitt Fig 1B, Fig 3, components for connecting as discussed in following lines),
the catheter connecting including a first cylindrical member that accommodates an optical fiber (Schmitt Fig 1B item 24, accommodating SMF 18, ¶0040)
optically connected to an optical transceiver disposed in a distal end of the imaging core (Schmitt Fig 1B items 14, 16 for optical transmission and reception), and that holds the optical fiber (Schmitt Fig 1B), 
while exposing an end portion of the optical fiber (end portion of fiber 18 in Fig 1B has to be exposed to the optical transducer unit 14, 16 and fiber optic connector for transmission and reception to occur), and that holds the optical fiber while exposing an end portion of the optical fiber as a fiber end ()
a cylindrical-shaped second cylindrical member configured to be fixed to the first Schmitt Fig 1B item 26, ¶0040),
and electrically connected to an ultrasound transceiver disposed in the distal end of the imaging core(Schmitt ¶0040 “These two cylindrical surfaces (tube and coating), the dielectric constant of the insulation, and the insulation thickness can be configured to form a simple coaxial transmission line for the RF signals.”), and a connector unit that rotatably supports the first and second cylindrical members (Schmitt Fig 1B items 22, ¶0036 “ torque cable 22 providing a stable revolution rate to the assembly”);
a MDU connector configured to be connected to the catheter connector in the MDU (Schmitt Fig 2 items for coupling Fiber optic connectors 48 and rotary connector on interface unit), the MDU connector having a first hollow cylindrical portion which optically connects the optical fiber of the first cylindrical member and an optical fiber leading from the imaging apparatus for diagnosis to each other (Schmitt Fig 2 cylindrical portion shown inside rotary connector on interface unit), 
and a second hollow cylindrical portion (Schmitt Fig 2 cylindrical portion shown inside 48 ) having a plurality of electrodes configured to be connected to the plurality of connection terminal terminals of the second cylindrical member (Schmitt Fig 2, ¶0044 “”wherein a first coil 42 is attached to the rotating assembly 44, and a second coil 46 is integrated with the connector 48 of the optical probe) and which has an opening portion for accommodating the first hollow cylindrical portion (Schmitt Fig 2 inherently requires opening for coupling ports); and
The first difference from claim is that Schmitt does not expressly teach plurality of connection terminals for electrical connection. 
Castella teaches plurality of electrical connection terminals (Castella Fig 4 item 122).
In Schmitt, the two cylindrical surfaces (tube and coating), the dielectric constant of the insulation, and the insulation thickness can be configured to form a simple coaxial transmission line for the RF signals (Schmitt ¶0040).  This would require accurate design and manufacturing to achieve the effective coaxial cable.  Castello discloses alternate mechanism of using wires as electrical connectors, directly to the ultrasound transducers.  Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Schmitt by substituting mechanism of electrical transmission using electrical conduits or wires.  Both methods effectively provide the function of providing electrical signals to the transducer, and hence the motivation to use one over the other would be matter of design choice depending on factors like overall cost, size, speed and performance specifications required in the application.  
The second difference is that Schmitt in view of Castello does not expressly teach wherein the first hollow cylindrical portion is attachable to and detachable from the second hollow cylindrical portion.
Hamm expressly teaches wherein the first hollow cylindrical portion is attachable to and detachable from the second hollow cylindrical portion (Hamm Fig 1, ¶0034).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Schmitt in view of Castello by integrating by detachable connectors.  The motivation would be to provide a positive lock between a catheter connector and a motor unit and to provide a clear indication that proper engagement (Hamm ¶0006). 
Allowable Subject Matter
Claims 1, 4 allowed over prior art and record.
Claims 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claim further recite structure of the connector and the mechanism for connection.  Examiner does not find it obvious to a person of ordinary skill in the art to modify references to show all limitations as recited.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/           Primary Examiner, Art Unit 3793